Title: From James Madison to Benjamin W. Crowninshield, 12 May 1815
From: Madison, James
To: Crowninshield, Benjamin W.


                    
                        
                            Dear Sir
                        
                        Montpelier May 12. 1815
                    
                    I have just recd. yours of the 10th. inclosing one from Come Decatur of the 5th. now returned. My last has anticipated & provided for the object of the latter.
                    I cannot conveniently consult the laws for the increase of the Navy. If the practice of the Dept. and the Opinion of the Atty. General, admit the purchase of the Prize Ship Cyane The purchase of such a vessel on the terms probable will be proper. In general, the state of our naval force, and the measures relating to it, under existing circumstances, merit a systematic attention, and will fall within the consultation on the precautionary posture which the U.S. ought to take. In proportion as the removal of the B. land forces may justify a reduction of our land establishment & expences, it will be proper & will be expected, that our naval preparations should be pushed on to the legal extent. I observe that seamen are on their way to […] I […] that our Envoy to Holland will
                